UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7074



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ALBERT W. WHITE, JR.,

                                             Defendant - Appellant.



                            No. 96-7076


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ALBERT W. WHITE, JR.,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CR-83-316, CA-96-1140, CR-84-22, CA-96-1141)


Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.
2
Dismissed by unpublished per curiam opinion.

Albert W. White, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's order denying
his Federal Rule of Civil Procedure 59 motion for reconsideration

and his motion filed under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we
deny a certificate of appealability and dismiss the appeals on the

reasoning of the district court. United States v. White, Nos. CR-

83-316; CR-84-22; CA-96-1140; CA-96-1141 (D.S.C. May 24, 1996; June

17, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED



                                3